DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 1, 2, 7, 9, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Teshima et al. (US 2012/0090568)
In regards to claim 1, Teshima teaches lubricating oil composition for internal combustion engines comprising a base oil, a borated succinimide which provides boron in amounts of from 0.01 to 0.2% (a), and an alkali earth metal detergent which provides metal in amounts of 0.35% or less to the composition (b), and wherein the succinimide has a B/N ratio of 0.5 or more, or preferably 0.8 or more [0009, 0045].  Thus, the calculated amount of nitrogen from the succinimide is from about 0.02 to about 0.4% or preferably from 0.0125 ppm to 0.25% at most in the composition which overlaps the claimed range.  The metal base detergent such as calcium salicylate preferably provides metal (i.e., calcium) from the detergent in amounts of from 0.01 to 0.35%, which overlaps the claimed range [0051, 0052].  The composition can comprise amine antioxidant such as dialkyl diphenylamine or naphthylamine in amounts of from 0.3 to 2% [0055, 0057].  Naphthylamine has about 10% of nitrogen stoichiometrically and thus would provide nitrogen to the composition when used at from 0.3 to 2% in calculated amounts of from about 0.03 to 0.2% by the antioxidant.  The optional component of friction modifier is optional and not required by Teshima.
In regards to claim 2, Teshima teaches the composition wherein the entire detergent can be calcium salicylate thus providing 100% soap as salicylate.
In regards to claim 7, Teshima teaches the composition which can comprise metal deactivators such as benzotriazole or tolyltriazole in amounts of from 0.01 to 0.1% [0064].
In regards to claims 9, 10, Teshima teaches the composition which is suitable for providing the intended use of the claims and would be expected to have similar properties as claimed since the same ingredients are present in similar amounts.
Claims 1 – 12 are rejected under 35 U.S.C. 103 as being unpatentable over Morita (US 2004/0192562)
In regards to claim 1, Morita teaches lubricating oil composition comprising calcium salicylate providing calcium in amounts of from 0.005 to 0.07% in the composition, extreme pressure additive providing phosphorus in amounts of from 0.005 to 0.07% in the composition, succinimide present at 0.1 to 6% in the composition and a borated ashless dispersant (abstract).  In the examples, the composition comprises base oil, calcium salicylate providing calcium at 0.007 to 0.03% meeting the claimed limitation, di(2-ethylhexyl) phosphite providing phosphorus at 0.01%, and at least two succinimide compounds which provide the succinimide dispersant and the amine friction modifiers of the claims (Example 1, Table 1-1).  
The first succinimide A which is diethylene triamine bis(iso-octadecenyl) succinimide and which is calculated to stoichiometrically comprise nitrogen in amounts of about 8.7% by mass of the succinimide, is present at 2%, and thus provides nitrogen to the composition in calculated amounts of about 0.174%.  However, since the non-dispersant succinimide of component D can be present at from 0.1 to 6% in the composition, the nitrogen provided by the succinimide can be at low as about 0.009%, which provides the nitrogen amount of the friction modifier as claimed (abstract, Example 1).   Succinimide A is a lower hydrocarbyl chain containing succinimide (i.e., iso-octadecenyl) and is thus suitable as friction modifier.  
The boron containing dispersant is a polybutenyl succinimide having a high molecular weight of 1300 and thus provides the succinimide dispersant of the claim.  The succinimide 
In the example, amine based antioxidant and various other additives all sum up to 8% in the composition.  In general, Morita teaches amine based antioxidants such as naphthylamine such as phenyl-a-naphthylamine which stoichiometrically comprises about 6.39% of nitrogen can be present in amounts of from 0.01 to 5% in the composition, and thus would provide nitrogen in amounts of from 0.00064% to 0.32% which overlaps the claimed range [0092, 0093].  
In regards to claim 2, Morita teaches the composition wherein the salicylate can be present as 100% of the soap in the detergent.
In regards to claim 3, Morita teaches the composition comprising the succinimide as claimed.
In regards to claim 4, Morita teaches the composition comprising the succinimide which is a condensation product of C18 alkenyl succinic acid and diethylene triamine which is a C4 alkylated polyamine of the claim.
In regards to claim 5, Morita teaches the composition comprising the succinimide dispersant having a 1300 molecular weight of polyisobutylene group which is an alkenyl having about C90 group in the alkenyl-succinic acid/anhydride reaction product with polyamine.
In regards to claim 6, Morita teaches the composition which comprises di-ethylhexyl phosphite supplying phosphorus to the composition at 0.01% which provides the compound of formula 8 of the claim when R15 and R16 are each branched C8 hydrocarbon group.  However, the phosphites of component F of Morita can generally be straight or branched hydrocarbyl groups such as dibutyl phosphite, dioctyl phosphite etc. [0080].
In regards to claim 7, Morita teaches the composition which can comprises corrosion inhibitors such as benzotriazole or tolyltriazole in amounts of from 0.005 to 0.2% in the composition [0100, 0103].
In regards to claim 8, Morita teaches the composition having a synthetic base oil present at up to 99.5% of the base oil and having kinematic viscosity at 100ºC (Kv100) of from 2 to 6 mm2/s (cSt) mixed with an oil having Kv100 of 10 to 50 cSt which is mixed at 0.5% or higher [0015, 0016].  The kv100 of the basestock is thus between about 2 to 6.  Kv40 is correspondingly calculated to be about 10 cSt to about 35 cSt for VI of predominantly synthetic oil of about 120.  Similarly, since the base oil is predominant and in the absence of optional VI improvers, the viscosity of the composition will be similar to that of the base oil, and the claimed limitations would be met or overlapped.
In regards to claim 9, Morita teaches the composition having the claimed components in the claimed amounts and thus would be expected to provide the same properties as claimed.
In regards to claim 10, Morita teaches the composition and thus would be suitable for providing the intended use of the claims.
In regards to claims 11, 12, Morita teach compositions for transmissions such as automatic transmission and continuously variable transmissions which are transmissions used in 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAIWO OLADAPO whose telephone number is (571)270-3723. The examiner can normally be reached 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/TAIWO OLADAPO/Primary Examiner, Art Unit 1771